FILED
                               NOT FOR PUBLICATION                          FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 RAMON SAMUEL LOZADA                                No. 05-71002
 MENDOZA; et al.,
                                                    Agency Nos. A096-362-320
                Petitioners,                                   A096-362-321
                                                               A096-362-322
    v.

 ERIC H. HOLDER Jr., Attorney General,              MEMORANDUM *

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted February 16, 2010 **
                                 San Francisco, California

Before: FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

         Ramon Samuel Lozada Mendoza, Gudelia Gandarilla Araujo and Noemi

Lozada Gandarilla, natives and citizens of Mexico, petition pro se for review of the



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
decision of the Board of Immigration Appeals denying their motion to reopen the

BIA’s underlying decision summarily affirming the immigration judge’s denial of

petitioners’ application for cancellation of removal based on their lack of a

qualifying relative.

         Petitioners contend that their equal protection and due process rights were

violated by the requirement that petitioners have a qualifying relative in order to

qualify for cancellation of removal relief. Petitioners’ contention is foreclosed by

our decisions in Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008)

(per curiam) (the qualifying relative requirement for cancellation of removal does

not violate equal protection rights); Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1108 (9th Cir. 2003) (holding that placing aliens in removal, rather than

deportation, proceedings does not by itself amount to a due process violation); and

Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir. 2002) (no equal

protection violation arising from placing aliens in removal rather than deportation

proceedings).

         PETITION FOR REVIEW DENIED.




jlf/Inventory                               2                                   05-71002